DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Meiwa Rubber Kogyo KK (JP-2014109293, referred to hereinafter as Meiwa) discloses a contact roller 1 for pressing a film 20 against a take-up roll 50 when rolling the film around with the take-up roll, the contact roller comprising: a cylindrical rubber roll main body 10; two spiral groove groups 11R,L provided in a surface of the rubber roll main body, so as to be separated from each other at a longitudinal center of the rubber roll main body with desired interval L and turn in reverse directions to each other on both sides of the longitudinal center as a border (depicted in Figure 1); and spiral rubber layers 13R,L provided in the two groove groups respectively and having hardness lower than the hardness of the rubber roll main body (see translated Abstract Lines 4-5) (Figures 1-4 and Translated Abstract). 
Meiwa and the other prior art of record, when take as a whole, does not disclose or suggest the combination of Claim 1, including a contact roller for pressing a film against a take-up roll when rolling the film around the take-up roll comprising a surface rubber layer provided to cover a surface of the rubber roll main body including the spiral rubber layers and having hardness lower than the hardness of the rubber roll main body, wherein nip pressure of the surface of the surface rubber layer, which corresponds to the rubber roll main body, is higher than nip pressure of the surface of the surface rubber layer, which corresponds to the spiral rubber layers, in conjunction with the rest of the limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619